—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), entered March 12,1993, which dismissed the proceeding.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and arbitration is permanently stayed.
Having failed to file a notice of cancellation with the Commissioner of the Department of Motor Vehicles pursuant to the provisions of Vehicle and Traffic Law § 313 in effect at the time of the cancellation (see, Vehicle and Traffic Law § 313 [2] [a]; [3]), the termination of coverage by the respondent Centennial Insurance Co. was not effective with respect to the claim made by the respondent Daniel Bethel arising out of the May 15, 1988, accident. Accordingly, the petition to stay arbitration under the uninsured motorist endorsement of the petitioner Liberty Mutual Insurance Co.’s policy should have been *450granted (see, Matter of Eveready Ins. Co. v Wilson, 180 AD2d 796). Sullivan, J. P., Lawrence, Pizzuto and Joy, JJ., concur.